EXHIBIT 10.82

 

MANAGED SERVICES AGREEMENT

 

This Managed Services Agreement (this “Agreement”) is entered into by and
between Delinea Corporation, a Delaware corporation (“Delinea”), and the company
identified as “Customer” on the signature page (“Customer”).  Delinea and
Customer shall be referred to in this Agreement individually as a “Party” and
collectively as “Parties.”

 


RECITAL

 

Customer wishes to engage Delinea to provide certain managed services as
described in this Agreement, and Delinea wishes to provide those services, all
upon and subject to the terms and provisions of this Agreement.

 


TERMS AND CONDITIONS

 

In consideration of the covenants and mutual promises contained in this
Agreement and other good and valuable consideration, the Parties agree as
follows:

 

1.                                       Services.  Delinea agrees to provide
certain managed services (the “Services”) to Customer from time to time during
the term of this Agreement.  The Services shall consist of projects requested by
Customer and agreed to by Delinea, as evidenced by a written document (a “Work
Order”) prepared and submitted by Delinea to Customer, describing in reasonable
detail the specific services requested of Delinea.  When executed by both
Parties, each Work Order shall constitute a separate legally binding agreement
between the Parties regarding the subject matter addressed in the Work Order. 
Work Orders may only be amended by a written change order signed by both
Parties.  In the event of a conflict between any terms of this Agreement and a
Work Order, the terms of the Work Order shall prevail.

 

2.                                       Fees; Payment. Each Work Order shall
specify the fees for the Services covered by the Work Order, which may include
fees of third party vendors or subcontractors engaged by Delinea to provide
goods or services on Customer’s behalf (collectively, “Subcontractors”).  Unless
otherwise specified in a particular Work Order, Delinea shall invoice Customer
for the Services promptly following the close of each calendar month.  Each
invoice shall include a description of all the Services covered by the invoice.

 

In addition to payment of fees, Customer shall reimburse Delinea and its
Subcontractors for reasonable travel, lodging, meals, long distance telephone
charges and similar out-of-pocket expenses incurred by Delinea or its
Subcontractors on Customer’s behalf, upon Customer’s receipt of reasonable
receipts or other supporting documentation.  Customer is also solely responsible
for payment of any taxes (including all federal, state or local sales or use
taxes, intangible taxes and property taxes) resulting from or related to this
Agreement or the Services provided, exclusive of taxes based on Delinea’s
income.  Delinea reserves the right to have Customer pay to Delinea any taxes
for which Customer is responsible, for remittance to the appropriate authority. 
Customer agrees to hold Delinea harmless from all claims and liability arising
from its failure to report or pay any such taxes.

 

Delinea will present its invoices for all fees and expenses incurred under this
Agreement to such person as Customer shall designate from time to time.  All
invoiced amounts shall be due and payable within 15 days after invoice date via
wire transfer per the instructions provided on an applicable Work Order, unless
an alternative form of payment is approved by Delinea.  Any amounts not timely
paid shall, at Delinea’s option, bear interest beginning on the 31st day after
invoice date until paid at a rate of 1½% per month or the highest non-usurious
rate allowed under applicable law, whichever is lower.

 

1

--------------------------------------------------------------------------------


 

3.                                       Quality and Customer Satisfaction.

 

A.                                   Quality of the Services; Warranty.  Delinea
represents and warrants to Customer that Delinea shall perform the Services in a
professional, workmanlike and safe manner, and shall at all times use its
commercially reasonable best efforts to achieve the goals and objectives, and
meet the specifications and performance criteria, stated in each Work Order.

 

B.                                     Remedies in the Event of Breach.  In the
event of any breach of the commitments made in the immediately preceding
paragraph, and as Customer’s sole and exclusive remedy for such breach, Delinea
will use its commercially reasonable best efforts to cure any demonstrable
breach in respect of Services provided pursuant to a given Work Order as soon as
reasonably practicable after receiving written notice of the breach from
Customer, provided Customer gives Delinea written notice of the breach within 90
days after completion or delivery of such Services.

 

C.                                     Warranty Disclaimer.  DELINEA DISCLAIMS
ANY WARRANTY WITH RESPECT TO THE SERVICES EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 3.A ABOVE, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY
OR OF FITNESS FOR A PARTICULAR PURPOSE.

 

D.                                    Customer Satisfaction Review. 
Representatives designated by Delinea and Customer shall convene semi-annually,
or as often as is requested by either Party from time to time, at a mutually
agreeable location to discuss (i) Delinea’s performance in its provision of the
Services, (ii) recommendations and suggestions as to how the Parties can enhance
their relationship, and (iii) any disputes or disagreements relating to the
Services or fees.

 

4.                                       Supervisory Employees.  If appropriate
given the magnitude of the Services provided to Customer from time to time,
Customer and Delinea will each designate one or more individuals to manage and
oversee the Services and the Parties’ working relationship.  If requested by
Delinea, Customer’s designated individual(s) will form a “guidance committee”
for the purpose of prioritizing Delinea task assignments on a weekly basis, or
with such other frequency as the Parties shall mutually agree.  Delinea will
provide status reports regarding pending task assignments to the designated
individual(s) from time to time as requested.  Jim Rammage, Delinea Manager,
will initially provide management oversight for the Delinea Services.  Cap Rock
will have the right to approve a Delinea change in management oversight through
March 2004.  Cap Rock’s approval shall not be unreasonably withheld.

 

5.                                       Location of Provision of Services. 
Delinea will provide the Services covered by a given Work Order at the
facilities of either Customer or Delinea, as specified in the Work Order.  If
the Services are to be provided at Customer’s facilities, Customer will provide
reasonable office space in a location suitable for the provision of the Services
and will supply Delinea with adequate support to provide the Services, including
without limitation copiers, telephones, and such other goods and services as are
reasonably required or specified in the Work Order.

 

6.                                       Procurement.  If a Work Order
contemplates the purchase of hardware, software or other items for Customer,
Delinea or any Subcontractor, or if Delinea or a Subcontractor requires any such
item(s) in order to facilitate the efficient delivery of the Services, Delinea
shall notify Customer in writing (which notice may be contained in the
applicable Work Order), including in the notification any relevant
specifications or other information regarding the required item(s).  Customer
shall notify Delinea either that Delinea should procure the item(s), or that
Customer will procure such item(s) itself.  If Customer is procuring the item(s)
and Delinea has indicated in its notification a target date by which it requires
the item(s), Customer shall make reasonable efforts to meet the target date. 
Delinea will provide reasonable assistance and recommendations as appropriate or
as requested by Customer.  Any such item(s) that are not consumed during the
provision of the Services shall remain the property of Customer unless the
applicable Work Order provides otherwise.

 

2

--------------------------------------------------------------------------------


 

7.                                       Employee Matters.

 

A.                                   Customer Employee Policies.  Delinea
warrants that all persons who perform all or part of the Services are legally
authorized to perform the Services, and that their employment status with
Delinea or a Subcontractor, if applicable, complies with all residency,
immigration, visa, or similar requirements of federal, state or local laws or
regulations.  All Delinea and Subcontractor personnel performing Services on
Customer’s premises shall comply with reasonable Customer safety rules and other
rules adopted by Customer for its own employees.

 

B.                                     Non-Solicitation.  Each Party agrees that
during the term of this Agreement, and for a period of one year from the date of
the termination or expiration of this Agreement, such Party will not, without
the prior written consent of the other Party, directly or indirectly solicit,
request or advise any employee of the other Party (and, in the case of Customer,
any employee of any Subcontractor) to leave the employ of the other Party or
Subcontractor, nor will such Party in any way whatsoever enter into a business
or professional relationship with any such employee.  Delinea will use its
commercially reasonable best efforts to secure substantially similar commitments
with respect to Customer employees from all Subcontractors providing Services.

 

8.                                       Ownership of Work Product.  All
copyrights, patents, trade secrets, or other intellectual property rights
associated with any ideas, concepts, techniques, inventions, processes, or works
of authorship developed, created or improved by either Party or a Subcontractor
pursuant to and during the term of this Agreement (collectively, the “Work
Product”) shall belong exclusively to such Party or Subcontractor, unless
otherwise specified in a particular Work Order.  Delinea hereby grants to
Customer, without any requirement of further consideration, a non-exclusive,
perpetual license, without right of assignment or sub-license, to use Delinea
Work Product.  Upon Customer’s request, Delinea shall take such further actions,
including execution and delivery of mutually acceptable license agreements, as
may be appropriate to give full and proper effect to such license.  Delinea will
use its commercially reasonable best efforts to secure substantially similar
commitments with respect to Work Product from all Subcontractors providing
Services.

 

9.                                       First Look.  Delinea will be the
preferred provider for outsourced IT services involving but not limited to, web
development, web consulting, web hosting, application development, application
maintenance, application hosting, server management, network services, security
services, desktop services, and business process services.  As such Client will
allow Delinea a first-look bid opportunity for services that Client is
considering awarding to another vendor.

 

10.                                 Confidentiality.  In connection with the
Services to be provided by Delinea under this Agreement, each Party expects to
furnish to the other Party certain “Confidential Information” as defined below,
and does not wish to make such Confidential Information public or common
knowledge or have it disclosed to any third party or used for any purpose other
than as described in this Agreement.  The term “Confidential Information” shall
mean (i) any information, technology, engineering, concept, software, idea,
know-how, process, technique, program, design, formula, business plan, work
product or work-in-process; (ii) any technical, financial, geological,
geophysical, seismic, production or sales information; (iii) any information
regarding suppliers, customers, employees, investors or other funding sources,
prospective acquisitions or investments, business opportunities, or business
operations, and any information regarding any such person, entity or
opportunity; or (iv) any other information or materials, whether written,
graphic, or in any other form, that belongs to a Party (“Discloser”) and is
learned by or disclosed orally, electronically or otherwise to another Party
(“Disclosee”) in the course of discussions, studies or other work in providing
the Services.

 

Except as required by law, regulatory authorities or as otherwise agreed to in
writing by Discloser, Disclosee agrees (i) to keep, and to cause its
Representatives (as defined below) to keep, all Confidential Information
confidential and not to disclose or reveal any such Confidential Information to
any person other than its Representatives who need to know the Confidential
Information for the purpose of providing the Services; (ii) not to use, and not
to allow its Representatives to use, Confidential Information for any purpose
other than in connection with the provision of the Services; (iii) not to
disclose, and not to allow

 

3

--------------------------------------------------------------------------------


 

its Representatives to disclose, to any person, other than those of its
Representatives who need to know in connection with the provision of the
Services, any information about the terms or conditions pursuant to which the
Services are being provided or any other facts relating to the Services,
including without limitation the fact that Confidential Information has been
made available to it or its Representatives; and (iv) to promptly deliver to
Discloser, upon written request, any and all documents, notes or other physical
embodiments of or reflecting the Confidential Information (including any copies)
that are in Disclosee’s possession or control.  A “Representative” of a person
shall mean such person’s directors, officers, employees, agents, advisors
(including financial advisors, counsel and accountants) and controlling
persons.  A “person” means any individual, corporation, company, partnership or
other entity.  A Disclosee shall be responsible for any breach of the terms of
this Section 10 by it or its Representatives.

 

The covenants contained in this Section 10 shall not apply to any information to
the extent the information (i) is, or at any time becomes, available to the
public, other than through the wrongful act or omission of Disclosee; (ii) is
independently discovered or developed by employees, agents or contractors of
Disclosee who have had no access to the Confidential Information; (iii) is
rightfully obtained from a third party without any obligation of
confidentiality; or (iv) is in response to a valid order of a court or
authorized governmental agency.  However, with respect to (iv), should Disclosee
receive any such order, it shall immediately notify Discloser and shall
cooperate as reasonably requested by Discloser in limiting or controlling such
disclosure, except to the extent prohibited by valid order of a court or
authorized governmental agency.

 

Delinea will use its commercially reasonable best efforts to secure
substantially similar commitments with respect to Confidential Information of
Customer from all Subcontractors providing Services.

 

11.                                 Term of Agreement.  Subject to the
termination provisions set forth in Section 12 below, this Agreement shall
remain in force for an initial term of five years beginning on the date it is
signed by both Parties and continuing through December, 2007, and shall
automatically renew from year to year thereafter unless either Party delivers a
written notice of non-renewal to the other Party at least 90 days prior to the
expiration of the then-current term.

 

12.                                 Termination.

 

A.                                   Either Party may terminate this Agreement
upon written notice to the other Party in the event of a material breach or
material non-performance by the other Party of its obligations under this
Agreement.  As a condition to termination under this Section 12.A, the
terminating Party shall have first given the other Party an initial written
notice referencing this Section 12.A and describing in detail the breach or
non-performance complained of, and the other Party shall have failed to cure
such breach or non-performance within 60 days of its receipt of such notice;
provided, however, that in the case of a breach for failure to satisfy a payment
obligation, the non-breaching Party may terminate this Agreement immediately
upon written notice to the breaching Party.

 

B.                                     Termination or expiration of this
Agreement shall have the effect of terminating all outstanding Work Orders,
unless a particular Work Order specifically provides otherwise or the Parties
expressly agree otherwise in writing as to one or more Work Orders.

 

C.                                     Customer may terminate this agreement
with ninety (90) days prior written notice in the event Customer is acquired by
another company; and where the acquiring company has substantially the same or
similar business applications as identified in paragraph 1.0 of Attachment 1 to
Work Order 1 dated March 12, 2003; and where the company acquiring the Customer
uses their own business applications to provide the business functions included
in Company’s Services.  This termination provision applies specifically to the
situation where Customer is acquired by another business that intends to use
it’s existing business applications instead of Company’s Services and is not
intended for any other purpose including termination for convenience.  The
termination fees and schedule are included on Attachment 4 to Work Order 1,

 

4

--------------------------------------------------------------------------------


 

dated March 12, 2003.  Termination under this provision shall not be allowed
before September 1, 2004.

 

13.                                 Independent Contractor.  The relationship of
the Parties is that of owner (i.e., Customer) and independent contractor (i.e.,
Delinea) and is not one of employment or agency, express or implied.  As owner,
Customer is interested only in results to be achieved, and the conduct and
control of the Services hereunder shall remain solely with Delinea as
independent contractor; provided that Customer shall be entitled to oversee and
inspect the Services.  Without limitation of the foregoing, Delinea acknowledges
and agrees that it is not entitled to any employment status, benefits or rights
that Customer may provide from time to time to its employees.

 

14.                                 Indemnification.  Each Party (the
“Indemnifying Party”) shall protect, defend, indemnify and hold the other Party
(and Customer shall hold any Subcontractor providing Services), its or their
officers, directors, employees, agents, and owners (collectively, the
“Indemnified Parties”) harmless from and against any and all liability, losses,
damages, causes of action, penalties, fines, costs, claims and expenses,
including reasonable attorneys’ fees, arising out of or in any way incident to
this Agreement or the transactions or activities contemplated in this Agreement
on account of personal injuries, death, damage to property, damage to the
environment, or infringement of any patent, trademark, copyright, or other
property right caused in whole or in part by the acts or omissions of the
Indemnifying Party, its agents or employees, except to the extent the harm,
damage or costs are caused by one or more Indemnified Parties.  Delinea will use
its commercially reasonable best efforts to secure substantially similar
commitments for Customer from all Subcontractors providing Services.

 

15.                                 Limitation of Liability.  The collective
liability of Delinea, and any of its Subcontractors providing Services, to
Customer and Customer’s employees, agents, affiliates, subcontractors and
customers will be limited to direct damages and will not exceed the amount of
the fees paid by Customer under the Work Order giving rise to the claims during
the three-month period preceding the incident on which the claim is based.  In
no event will Delinea or any of its Subcontractors be liable for incidental,
special, indirect or consequential damages (including lost profits) suffered by
Customer or Customer’s employees, agents, affiliates, subcontractors or
customers, even if Delinea or its Subcontractor has previously been advised of
the possibility of such damages.  In no event shall one Party assert a cause of
action against the other Party pursuant to this Agreement or any Work Order more
than one year after the Party asserting the claim knew or should have known of
the facts giving rise to such cause of action.  Delinea will use its
commercially reasonable best efforts to secure similar limitations on the time
in which claims may be asserted, from all Subcontractors providing Services.

 

16.                                 Dispute Resolution.  If Delinea has a
dispute against Customer, or Customer has a dispute against Delinea or a
Subcontractor, in any such case relating to this Agreement, any Work Order or
any Services, Delinea and Customer will adhere to the following procedure prior
to initiating any judicial proceedings:

 

A.                                   Either Party may notify the other Party of
the occurrence of a dispute and establish a mutually convenient time and place
to meet to discuss the dispute. In any event, the meeting will occur within two
business days after delivery of the notice of dispute.

 

B.                                     If the Parties are unable to resolve the
dispute at the meeting, either Party may then give the other Party written
notice that the dispute continues. Within two business days after delivery of
such notice, senior level representatives of each Party will meet to discuss the
issue at a mutually convenient time and place. If the dispute has not been
resolved during the seven days following the initial meeting of the designated
representatives, either Party may then request non-binding mediation by written
notice to the other Party.

 

C.                                     Within seven calendar days after a
request for mediation from either Party, the Parties will agree in writing to
the selection of a mediator and commence non-binding mediation. Each Party will
bear its own cost of mediation and one-half the cost of the mediator.

 

5

--------------------------------------------------------------------------------


 

D.                                    If the Parties are unable to resolve the
dispute after conclusion of the mediation, then all unresolved disputes arising
under this Agreement shall be submitted to arbitration under the rules of the
American Arbitration Association.  The award of the arbitrator shall be binding
and may be entered as a judgment in any court of competent jurisdiction.

 

Delinea will use its commercially reasonable best efforts to secure
substantially similar commitments with respect to disputes from each
Subcontractor providing Services.

 

17.                                 Assignment.  Neither Party shall assign its
rights or responsibilities under this Agreement or any Work Order without the
prior written consent of the other Party, except that (i) Delinea shall be free
to engage Subcontractors as it sees fit to assist in providing the Services, and
(ii) either may assign its rights and responsibilities under this Agreement or
any Work Order to the successor to any merger, asset sale, stock sale or similar
transaction involving such Party.

 

18.                                 Notices.  Any notice, request or other
communication required or permitted under this Agreement shall be in writing and
shall be deemed to have been duly given (a) upon receipt if delivered personally
or by overnight courier, or (b) on the third business day after being sent by
registered or certified mail, return receipt requested, postage prepaid, to the
applicable Party at its address set forth on the signature page below.

 

19.                                 Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS
WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS.  However, if any provision of this
Agreement shall be prohibited by or invalid under such laws, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

20.                                 Force Majeure.  Both Parties will be excused
from performance under this Agreement or any Work Order (other than performance
of an obligation to pay money) for any period and to the extent it is prevented
from performing any action pursuant to this Agreement or any Work Order, in
whole or in part, as a result of delays beyond its reasonable control caused by
the other Party or by an act of God, war, civil disturbance, court order, labor
dispute, third party nonperformance caused by force majeure or other cause
beyond its reasonable control, including failures or fluctuations in power,
heat, light, air conditioning or telecommunications equipment.

 

21.                                 Survival.  Sections 7B, 8, 10, 14, 15 and 16
shall survive termination of this Agreement.

 

22.                                 Miscellaneous.  Titles appearing at the
beginning of any subdivisions are for convenience only and shall be disregarded
in construing the language contained in such subdivisions.  Words in the
singular form shall be construed to include the plural and vice versa, as the
context requires.  Unless otherwise expressly provided in this Agreement, any
reference in this Agreement to a day shall refer to a calendar day.  This
Agreement, together with any executed Work Orders, contains all of the covenants
and terms of the agreement between the Parties with respect to the performance
of the Services, and constitutes the entire understanding between the Parties
with respect to the subject matter of this Agreement, superseding all prior and
contemporaneous agreements, understandings, inducements, or conditions, express
or implied, oral or written (including without limitation any summary of the key
terms of this Agreement prepared by Delinea).  Any modification of this
Agreement or any Work Order will be effective only if it is in writing, and
signed by the Party to be charged.  No delay or failure on either Party’s part
to enforce any right or claim shall constitute a waiver of such right or claim. 
Any waiver by either Party of any term, provision or condition, or of any
subsequent default in any one or more instances, shall not be deemed to be a
further or continuing waiver of the provision or condition or of any subsequent
default.  If any of the provisions of this Agreement or any Work Order are
invalid under any applicable law, rule or regulation, such provisions or
portions thereof are to that extent (but only to that extent) deemed to be, if
possible, reformed to cure such invalidity, or else omitted.

 

*******************************

 

6

--------------------------------------------------------------------------------


 

EXECUTION

 

This Agreement has been executed by the Parties as of the date indicated.

 

ADDRESS:

DELINEA:

 

 

16301 Quorum Dr., Ste. 200B

DELINEA CORPORATION

Addison, TX 75001

 

Attn:                    CFO

 

 

 

 

 

 

By:

/s/ Trey Swain

 

 

 

DATE:

Name: Trey Swain

 

 

March 12, 2003

Title: Chief Financial Officer

 

 

 

 

ADDRESS:

CUSTOMER:

 

 

500 West Wall

CAP ROCK ENERGY CORPORATION

Suite 200

 

Midland, Texas 79701

 

Attn: CFO

 

 

 

 

 

 

By:

/s/ Lee Atkins

 

 

 

DATE:

Name: Lee Atkins

 

 

March 12, 2003

Title: Sr Vice President & Chief Financial Officer

 

7

--------------------------------------------------------------------------------